                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 VERSO CORPORATION, et al.,           :
              Plaintiffs,
       v.                             :
 UNITED STEEL, PAPER AND
 FORESTRY, RUBBER,                          Case No. 3:19-cv-0006
 MANUFACTURING, ENERGY,               :
                                            JUDGE WALTER H. RICE
 ALLIED INDUSTRIAL AND
 SERVICE WORKERS
 INTERNATIONAL UNION, AFL-
 CIO/CLC, et al.,
       Defendants.




       DECISION AND ENTRY SUSTAINING MOTION FOR
       RECONSIDERATION OF DEFENDANT UNITED STEEL, PAPER AND
       FORESTRY, RUBBER, MANUFACTURING, ENERGY, ALLIED
       INDUSTRIAL AND SERVICE WORKERS INTERNATIONAL UNION,
       AFL-CIO/CLC (“USW”) (DOC. #93); USW TO OBTAIN CONSENT OF
       RETIREES BEFORE TAKING GRIEVANCES TO ARBITRATION;
       FURTHER PROCEEDINGS STAYED PENDING OUTCOME OF
       ARBITRATION; COUNSEL FOR USW TO NOTIFY THE COURT
       WITHIN FIVE BUSINESS DAYS OF THE ARBITRATOR’S DECISION;
       CONFERENCE CALL TO DETERMINE PROCEDURES TO NOTIFY
       RETIREES AND TO OBTAIN CONSENT




      This matter is before the Court on a Motion for Reconsideration (“Motion”),

Doc. #93, filed by Defendant, United Steel, Paper and Forestry, Rubber,

Manufacturing, Energy, Allied Industrial and Service Workers International Union,

AFL-CIO-CLC’s (“USW” or “Defendant”). USW seeks reconsideration of this

Court’s March 27, 2020, Decision and Entry (“Decision and Entry”), Doc. #91,
overruling its Motion to Compel Labor Arbitration (“Motion to Compel

Arbitration”), Doc. #44. Plaintiffs filed a response, Doc. #95, and USW filed a

reply, Doc. #96. The parties have also filed a Notice of Supplemental Authority,

Response and Reply, Doc. ##98, 99 and 101, respectively, concerning a recently

unpublished decision by the Sixth Circuit, USW v. LLFlex, --Fed.Appx--, No. 19-

5464, 2021 WL 1123301, (6th Cir. March 24, 2021).

      For the reasons that follow, including an analysis of LLFlex, the Court is

convinced that its initial Decision and Entry is erroneous and sustains the Motion,

Doc. #93, subject to USW obtaining the consent of the retirees before taking the

grievances to arbitration. The remainder of this case is stayed pending the

outcome of the arbitration. Counsel for USW is ordered to notify the Court of the

arbitrator’s decision within five business days of receipt.



I. Background and Procedural History

      The Court’s filing of March 27, 2020, sets forth the relevant facts and

procedural history and will not be repeated in detail herein. In general, Plaintiffs

Verso Corporation (“Verso”)1 and Verso Corporation Health and Welfare Benefit

Plan (“Verso Benefit Plan”), an ERISA benefit plan (collectively, “Plaintiffs” or



1
  Verso acquired NewPage Holdings, Inc., (“NewPage”), in January 2015, including
NewPage subsidiaries. The subsidiaries acquired and their respective mills are: (1)
Escanaba Paper Company and the “Escanaba Mill,” located in Michigan; (2) Luke Paper
Company and the “Luke Mill,” located in Maryland; and (3) NewPage Wisconsin Systems,
Inc., and the “Central Wisconsin Mill,” located in Wisconsin.


                                          2
“Verso”), announced in August 2017, the elimination of certain healthcare

benefits for union-represented employees who retired prior to age 65 from Verso,

or one of its predecessors, between December 21, 2012, and December 31, 2017.2

Their Complaint, which included class action allegations, sought a declaratory

judgment that Verso’s elimination of retiree healthcare benefits did not violate the

Labor-Management Relations Act (“LMRA”), 29 U.S.C. § 185(a), and the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1132. Doc. #1, PageID##4-

6. It named six unions, including USW, and 12 retired individuals from

Verso/NewPage as Defendants. In response to the Complaint, five separate

motions to dismiss were filed, Doc. ##40, 41, 42, 43 and 82, and USW filed a

Motion to Compel Arbitration, Doc. #44. As a result of voluntary dismissals, Doc.

##46 and 94, and the Court’s Decision and Entry sustaining the five motions to

dismiss and overruling USW’s Motion to Compel Arbitration, Doc. #91, only USW

and two other unions3 remain as Defendants.

      USW requests reconsideration of the Court’s denial of its Motion to Compel

Arbitration. It contends that it is a party, along with Verso, to the 2012 Master




2
 The Complaint refers to this as the Pre-65 Retiree Medical Plan. It provided healthcare
coverage, as well as a company contribution towards healthcare coverage (or a company
contribution towards a premium reimbursement account for retirees to pay for coverage
under a non-company healthcare plan), up to age 65 or until eligible for Medicare. Doc.
#1, PageID#13.
3
  Answers were filed by the International Brotherhood of Teamsters, Doc. #27, and the
International Association of Machinists and Aerospace Workers, AFL-CIO-CLC, Doc. #39.


                                           3
collective bargaining agreement (“Master CBA”), “governing the three USW-

represented bargaining units to the separate local CBAs setting terms specific to

each plant.” Doc. #93, PageID#2073-74. USW argues that the Master CBA makes

all contract disputes subject to the “arbitration processes” of the local CBAs at the

mills in Wisconsin, Michigan and Maryland. Doc. #1-2, PageID#30; Doc. #1-8,

PageID#395; Doc. #1-3, PageID#71; and Doc. #1-6, PageID#208. The following are

the “arbitration processes” from each of the three local USW-Verso CBAs:

      (1) Wisconsin, Central Wisconsin Mill:

      Section 22. Grievance Procedure
      Definition of Grievance – for the purpose of this Agreement the term
      “grievance” means any dispute with the Company initiated by the
      employee and/or the Union concerning the effect, interpretation,
      application, claim of breach, or violation of this Agreement.

Doc. #1-8, PageID#395

      (2) Michigan, Escanaba Mill:

      Article 25. Grievance and Arbitration Procedure.
      Section 4. The Procedure
      The Parties recognize the following system for the settlement of all
      complaints and grievances involving the interpretation of or
      compliance with this Agreement.

Doc.# 1-3, PageID#71

      (3) Maryland, Luke Mill:

      Article XVI Grievance and Arbitration
      Section 1: Issues subject to the Grievance Procedure are differences
      arising out of the interpretation, application or alleged violation of
      any provision of this Agreement.

Doc. #1-6, PageID#208.



                                          4
Each of the above-cited local CBA procedures requires that certain “steps” in the

grievance process be followed before the final step of arbitration can occur. Doc.

#1-8, PageID#395, Doc. #1-3, PageID#71 and Doc.#1-6, PageID#208. The grievance

process steps in the local CBAs have several references to participation by an

“aggrieved employee and their union steward,” Doc. #1-3, PageID#71, “the

aggrieved employee’s immediate foreman,” Doc. #1-6, PageID#209, and the

“supervisor whose action gave rise to the grievance.” Doc. #1-8, PageID#397.4

None of the grievance procedures in the local CBAs reference a “retiree.”

       Following Verso’s August 2017 announcement, USW filed grievances for

“about 178 employees who retired under the then-in-force” 2012 Master CBA. Id.,

PageID#2070; Doc. #1, PageID#15.



I. Motions for Reconsideration

       The Federal Rules of Civil Procedure do not specifically provide for motions

for reconsideration. Motions for reconsideration are often treated as motions to




4
 The Wisconsin local CBA requires that “[G]rievances are to be settled in the following
steps:” Step 1, referencing participation by the “employee’s immediate supervisor,“ Step
2, “the supervisor whose direct action gave rise to the grievance” and Step 3 a
conference including “an Employee Relations representative from the Human Resources
Department.” Doc. #1-8, PageID#396-97. “Step 1” in the Michigan local CBA requires the
participation of the “aggrieved employee and their union steward” and the “aggrieved
employee’s immediate foreman,” with arbitration occurring “[I]n the event the grievance
shall not have been satisfactorily settled under the preceding procedures. . .” Doc. #1-3,
PageID#71-72. The Maryland local CBA has three steps involving the “aggrieved
employee” or the “grievant” with arbitration occurring at the fourth step and “initiated
within thirty (30) days following receipt of the Company’s decision at Step Three. . .” Doc.
#1-6, PageID#210.

                                             5
alter or amend a judgment under Federal Rule of Civil Procedure 59(e), if filed

within 28 days after the entry of judgment. In this case, however, because no final

judgment has been entered, Rule 59(e) is inapplicable. See Russell v. GTE Gov't

Sys. Corp., 141 F. App'x 429, 436 (6th Cir. 2005) (holding that because there was

no final judgment when the court entertained the motion for reconsideration, Rule

59(e) did not apply).

      Nevertheless, “[d]istrict courts have authority both under common law and

[Federal Rule of Civil Procedure] 54(b) to reconsider interlocutory orders and to

reopen any part of a case before entry of final judgment.” Rodriguez v. Tenn.

Laborers Health & Welfare Fund, 89 F. App'x 949, 959 (6th Cir. 2004). See also Am.

Civil Liberties Union of Ky. v. McCreary Cty., Ky., 607 F.3d 439, 450 (6th Cir. 2010)

(noting that where the district court has not yet entered final judgment, it is “free

to reconsider or reverse its decision for any reason.”).

      Typically, however, courts will reconsider an interlocutory order only when

there is “(1) an intervening change of controlling law; (2) new evidence available;

or (3) a need to correct a clear error or prevent manifest injustice.”

Louisville/Jefferson Cty. Metro Gov't v. Hotels.com, L.P., 590 F.3d 381, 389 (6th Cir.

2009) (quotation omitted). See also Northeast Ohio Coalition for Homeless v.

Brunner, 652 F. Supp. 2d 871, 877 (S.D. Ohio 2009) (“Motions for reconsideration

are not intended to re-litigate issues previously considered by the Court or to

present evidence that could have been raised earlier.”).




                                          6
II. Discussion

      USW’s motion to compel arbitration is construed as a motion to dismiss

under Rule 12(b)(6). Teamsters Local Union 480 v. United Parcel Service, Inc., 748

F.3d 281, 286 (6th Cir. 2014) (failing to exhaust the internal grievance process

under the CBA is a 12(b)(6) claim). Accordingly, the evidence will be construed

most strongly in favor of the nonmoving party, Verso.

      USW argues that the Court’s decision overruling its motion to compel

arbitration, Doc. #91, is contrary to national labor policy and Sixth Circuit

authority, primarily Cleveland Electric v. UWU, 440 F.3d 809, 818 (6th Cir. 2006),

and USW v. Cooper Tire & Rubber Co., 474 F.3d 271, 281-282 (6th Cir. 2007). This

Defendant further asserts that none of the local CBAs exclude retiree healthcare

disputes from arbitration and that the healthcare rights of the 178 retirees it

represents “vested when they were employees.” Doc. #91, PageID#2076.

      In response, Verso argues that arbitration is a matter of contract and “a

court may order arbitration of a particular dispute only where the court is satisfied

that the parties agreed to arbitrate that dispute.” Granite Rock v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 297, 130 S.Ct. 2847 (2010) (emphasis in original). Verso

further contends that prior to engaging in arbitration, the local CBAs require that a

“grievance procedure” be followed. It contends that this procedure in the local

CBAs pertains exclusively to disputes involving employees and makes no mention

of retirees. Because retirees are not employees, Allied Chemical & Alkali Workers,

Local Union No. 1 v. Pittsburgh Plate Glass Co., 404 U.S. 157, 159, 92 S.Ct. 383

                                           7
(1971) (“The ordinary meaning of ‘employee’ does not include retired workers.”),

USW has no right to compel arbitration. Finally, Verso asserts that USW ’s

Motion is improper, because it improperly raises for the first time that the

healthcare benefits vested when the retirees were employees. See Dayton

Veterans Residences Limited Partnership v. Dayton Metropolitan Housing

Authority, Case No. 3:16-cv-466, 2019 WL 5956543, at *2 (S.D. Ohio Nov. 13, 2019)

(“It is well-settled that ‘parties cannot use a motion for reconsideration to raise

new legal arguments that could have been raised before a judgment was

issued.’”) (quoting Roger Miller Music, Inc. v. Sony/ATV Publ’g, 477 F.3d 383, 395

(6th Cir. 2007)).5

       Although “national labor policy favors arbitration,” United Steelworkers of

Am. v. Cooper Tire & Rubber Co., 474 F.3d 271, 277 (6th Cir.2007), the Supreme

Court in Granite Rock rejected the assertion that policy considerations require

arbitration of labor disputes where evidence of the parties' agreement to arbitrate

the dispute in question is lacking. Id. at 303 (“Nor have we held that courts may

use policy considerations as a substitute for party agreement.”). Instead,

arbitration is compelled only after it is determined that the parties' arbitration




5
 Again, in this matter, no final judgment has been entered. The instant motion seeks
reconsideration of an interlocutory order.


                                            8
agreement has been validly formed, that it covers the dispute in question and is

legally enforceable. Id. at 303.6

        In this case, the dispute is not the formation of the agreements to arbitrate,

but whether they cover the Union’s grievances, filed on behalf of retirees, over the

elimination of Verso’s Pre-65 Retiree Medical Plan. To determine this issue, and

because “arbitration is a matter of consent,” Litton Financial Printing Division v.

NLRB, 501 U.S. 190, 201, 111 S.Ct. 2215 (1991), the Court must apply basic

principles of contract law and review the arbitration provisions to determine the

intent of the parties. M & G Polymers USA, LLC v. Tackett, 574 U.S.427, 434, 135

S.Ct. 926(2015). The “presumption of arbitrability” applies only if there is “a

validly formed and enforceable arbitration agreement” that is ”ambiguous about

whether it covers the dispute at hand.” Granite Rock, 561 U.S. at 301(citing AT & T

Technologies, Inc. v. Communications Workers, 475 U.S. 643, 651-652, 106 S.Ct.

1415 (1986)). In such a case, arbitration is ordered “only where the presumption

[of arbitrability] is not rebutted.”

       Applying these principles, the Court analyzes the Sixth Circuit authority

cited as controlling by USW, primarily Cleveland Electric v. UWU, 440 F.3d 809,

818 (6th Cir. 2006) and USW v. Cooper Tire & Rubber Co., 474 F.3d 271, 281-282




6
 The Court emphasized that the “cornerstone” of the framework announced in the
Steelworkers Trilogy for deciding arbitrability disputes in LMRA cases is ”the rule that
arbitration is strictly a matter of consent—and thus that courts must typically decide any
questions concerning the formation or scope of an arbitration agreement before ordering
parties to comply with it. . .” Id. at n.6.

                                            9
(6th Cir. 2007). In Cleveland Electric, the union filed a grievance on behalf of

employees and retirees concerning a change to health benefits. At arbitration, the

employer argued that the grievance was not arbitrable with respect to the retirees,

because they were not employees covered by the CBA. The Union did not argue

that the arbitrator lacked the authority to decide the issue of arbitrability. In

affirming the decision of the District Court, the Court of Appeals held that the

employer waived the issue of whether the arbitrator had the power to decide the

arbitrability of the grievance and, further, held that “the presumption of

arbitrability applies to disputes over retirees' benefits, if the parties have

contracted for such benefits in their collective bargaining agreement and if there

is nothing in the agreement that specifically excludes the dispute from

arbitration.” Cleveland Electric, 440 F.3d at 816. Finding “no forceful evidence of a

purpose to exclude the claim from arbitration,” the Court concluded that the

arbitrator's determination would stand. The Court noted that “the presumption of

arbitrability is particularly applicable where the arbitration clause provides for

arbitration of any controversy involving the interpretation of the CBA.” Id., 814. In

rejecting the employer’s argument that the retirees are not part of the collective

bargaining unit and that the grievance procedures does not apply to them, the

Sixth Circuit, citing to Pittsburgh Plate Glass Co., 404 U.S. at 159, stated that,

“once these bargained-for benefits are vested, retired workers may have contract

rights under the collective bargaining agreement which they could enforce

pursuant to § 301 of the Labor Management Relations Act if the benefits are

                                           10
changed. Cleveland Electric, 440 F.3d at 816 (citing Pittsburgh Plate Glass Co., 404

U.S. at 181, n. 20). The Court also affirmed the District Court’s holding requiring

the Union to obtain the consent of the retirees before taking the grievance to

arbitration, since it protects the retirees from losing their rights to pursue claims,

if the Union obtains an unfavorable decision. This consent requirement, the Court

stated, also protects the employer if the union is not authorized to act on behalf of

the retiree. Id. at 817. The nature and extent of the consent requirement would be

set by the arbitrator. Id. at 818.

       The Court has also considered Cooper Tire & Rubber. Cooper, which, unlike

this case, involved a CBA, side agreements that included arbitration clauses and

“side letters” that limited Cooper’s annual contributions toward retiree healthcare

benefits. The side letters, however, contained no arbitration clauses. Although the

side agreements expired before the side letters, the Court found that the side

letters were arbitrable holding that “if the parties wish to restrict the CBA's

arbitration clause from applying to side agreements, they can provide for such

within the language of the CBA.” Cooper, 474 F.3d at 279. The Sixth Circuit also

noted that the arbitration clause in the Agreement was broadly written so as to

apply to “any dispute . . . as to the interpretation or application of this

Agreement.”

       Recently, in USW v. LLFlex, supra, the Sixth Circuit examined whether

arbitration could be compelled when an employer changed retiree healthcare

benefits and refused to arbitrate a grievance filed by the union on behalf of the

                                           11
retirees. In affirming the holding that the dispute was not arbitrable, the Court

agreed with the district court that the CBA contained a “narrowly written

arbitration clause” and that health care benefits were not “within the CBA’s

substantive scope.” Additionally, and as is true in this case, the CBA contained a

grievance process that did not include retirees.

       Third, the CBA’s four-step grievance procedure—of which the
       arbitration clause is a part—is incompatible with the grievance at
       issue in this case. That procedure provides four escalating steps to
       ‘any employee who feels that he/she has a just grievance,’ from the
       employee's immediate supervisor (Step 1), to the Manufacturing or
       Plant Manager and grievance committee (Step 2), to the Plant
       Employee Relations Manager (Step 3), and then to arbitration (Step
       4).

Id., at *4.

       Notwithstanding Verso’s arguments, including that the grievance

process in each of the three local CBAs does not mention “retirees” and

only mentions “employees,” the fact remains that USW is a party to the

Master CBAs’s arbitration provisions and the language in these agreements

is broadly written to include: (1) “any dispute. . .initiated by the employee

and/or the Union;” (2) “all complaints and grievances involving the

interpretation of or compliance with this Agreement;” and (3)“differences

arising out of the interpretation, application or alleged violation of any

provision of this Agreement.” The CBA in LLFlex specifically limited

arbitration to disputes concerning working conditions, discharges, minority

rights, lay-offs and re-employment. Additionally, healthcare benefits, as



                                          12
admitted by Verso in in its Complaint, and unlike LLFlex, are within the

“substantive scope” of the three CBAs. Doc. #1, PageID##12-14; LLFlex, at

*3. For these reasons, the Court concludes that “the presumption of

arbitrability applies” and there is no “positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted

dispute” to overcome this presumption. Granite Rock, 561 U.S. at 314.

(quoting AT & T Technologies, Inc. v. Communications Workers, 475 U.S.

643, 650, 106 S.Ct. 1415 (1986)).

      Although the grievances filed by USW concerning Verso’s elimination of

the Pre-65 Retiree Medical Plan must be arbitrated, USW must demonstrate that

the approximately 178 retirees who retired under the Master CBA, Doc. #93,

PageID#2070, consent to the Union’s representation at the arbitration. Cleveland

Electric, 440 F.3d at 817 (citing Rossetto v. Pabst Brewing Co., Inc., 128 F.3d 538,

541 (7th Cir.1997)). A retired worker is neither an employee of a company nor a

member of a collective bargaining unit. Id. at 540 (citing Pittsburgh Plate Glass

Co., Chem. Div., 404 U.S. at 176). “[A]ny right [the union] has to pursue arbitration

of the retirees’ grievance must come from the retirees.” Pabst, 128 F.3d at 540.

The arbitrator must determine initially whether such consent has been obtained

and will determine the “nature and extent of the consent requirement.” Cleveland

Electric, 440 F.3d at 818.




                                          13
III. Conclusion

     For the reasons set forth above, the Motion for Reconsideration, Doc. #93, is

SUSTAINED, subject to USW demonstrating to the arbitrator, before taking the

grievances filed by USW to the arbitration, that the retirees have consented to

USW’s representation. If, and only if, such consent is shown, the claims of the

retirees are arbitrable.

      All further proceedings of this case are stayed pending the outcome of the

arbitration. Counsel for USW is ordered to notify the Court of the arbitrator’s final

decision within five business days of receipt of same.



      Counsel of record will note that a conference call with the Court is

scheduled for May 12, 2021, at 5:00 p.m. to discuss the procedures to notify the

retirees and to obtain their consent, even though it is the arbitrator who must

ultimately determine whether such consent has been obtained, after first

determining the nature and extent of the consent requirements.




                                                                  (tp - per Judge Rice authorization after his
  Date: May 3, 2021                                               review)

                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                         14
